Citation Nr: 0001324	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  98-00 575A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
left knee injury with contusion and instability, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for residuals of a 
right ankle sprain with recurrent instability and traumatic 
arthritis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel



INTRODUCTION

The veteran served on active duty from April 1970 to January 
1972.

The Board of Veterans' Appeals (Board) notes that the issues 
on appeal stem from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  The RO denied entitlement to 
increased evaluations for residuals of a left knee injury 
with contusion and instability, and residuals of a right 
ankle sprain with recurrent instability and traumatic 
arthritis.  decisions.


FINDINGS OF FACT

1.  Residuals of a left knee injury with contusion and 
instability are manifested by complaints of pain, without 
limitation of motion, functional loss due to flare-ups, 
erythema, edema, instability or joint effusion.

2.  Residuals of a right ankle sprain with recurrent 
instability and traumatic arthritis are manifested by 
complaints of pain with tenderness to palpation and some pain 
on motion, without recent clinically confirmed evidence of 
limitation of motion, erythema, edema, instability or joint 
effusion demonstrated on VA examination.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation greater than 10 
percent for residuals of a left knee injury with contusion 
and instability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991);  38 C.F.R. §§ 3.321, 4.7, 4.10, 
4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (1999).

2.  The criteria for a disability evaluation greater than 10 
percent for residuals of a right ankle sprain with recurrent 
instability and traumatic arthritis have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. §§ 3.321, 4.7, 
4.10, 4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 
5271 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The record shows that in an original rating decision of 
September 1980, the RO granted service connection for 
residuals of an injury to the left knee with contusion and 
mild instability evaluated as 10 percent disabling under 
diagnostic Code 5257 based upon findings noted in the 
veteran's service medical records and a report of a VA 
examination in August 1980.

An August 1980 VA examination report shows the veteran 
reported having fallen down a cliff thereby injuring his left 
knee.  Pain was noted in the popliteal area of the left knee.  
No limp, effusion or increased rotation of the left tibia was 
noted with the knee in flexion.  One plus instability was 
noted.  Normal left knee extension and flexion was noted.  He 
was able to walk on his toes as well as his heels.  He 
squatted freely.  An X-ray of the left knee was normal.  
Diagnosis was contusion of the left knee with secondary mild 
instability.  

In a rating decision of February 1991, the RO granted service 
connection for residuals of right ankle sprain with recurrent 
instability evaluated as noncompensable under Diagnostic Code 
5271 based upon the veteran's service medical and VA medical 
records. 

An October 1991 VA examination report shows the veteran 
complained of continuous pain in the left knee and right 
ankle.  He presently worked as a driver.  

On objective examination he reported that his right ankle 
pain was in the lateral aspect and anterior to the malleolus.  
He used his right foot occupationally (driver) and felt 
stiffness and pain at night.  He noted injuring the right 
ankle in June 1983 and never having physical therapy.  The 
ankle had never been in a case although he had 7 different 
types of braces at home.  He noted that the left knee pain 
had begun in September 1978, when he fell into a hole 15 feet 
deep and landed on his feet.  He described medial and 
posterior aspect knee pain decreased by using a brace.  
Walking or prolonged standing increased his knee pain.

Range of motion testing revealed extension of the left knee 
to 0 degrees.  Flexion was to 92 degrees.  Ligamental testing 
was normal.  Range of motion testing of the ankles revealed 
dorsiflexion of the right ankle to 6 degrees (7 degrees in 
the left ankle), and plantar flexion to 42 degrees (52 
degrees in the left ankle).  He was able to heel and toe 
walk.  No atrophy of the affected musculature was noted.  
Crepitance of the right ankle was noted on range of motion.  
There was decreased range of motion of the right ankle 
compared to the left.  Pain was noted in the area of the 
anterior talofibular ligament.  Diagnoses were right ankle 
pain, mild flexion deficits, chronic anterior talofibular 
strain and left knee pain, moderate flexion deficits, Baker's 
cyst and rule out medial meniscus tear.  An X-ray of the 
right ankle revealed osteoarthritis based on trauma.  An X-
ray of the left knee was negative.  

In January 1991 the RO granted an increased (compensable) 
evaluation of 10 percent for residuals of sprain of the right 
ankle with recurrent instability and traumatic arthritis.

In a statement dated in October 1994 a VA staff physician 
noted the veteran had recently been seen and examined at the 
outpatient clinic upon request from the orthopedic service.  
He had been suffering from right ankle instability since an 
ankle sprain in 1983 with several recurrent similar episodes.  
The ankle showed degenerative changes with clinical evidence 
of ligamentous insufficiency resulting in instability in that 
joint.  Full time use of a rigid ankle brace for 6 months was 
prescribed.  


In July 1996, the veteran filed his current claim of 
entitlement to increased evaluations for left knee and right 
ankle disabilities.  

The November 1996 VA orthopedic examination report shows it 
was noted as history that in 1977, while in service, the 
veteran suffered a twisting injury to his left knee and 
continued to have pain with prolonged sitting, squatting or 
standing.  In 1983 he injured the right ankle and had had 
pain when jogging or doing other percussive movements or 
standing for a prolonged period of time.  

Magnetic resonance imaging (MRI) of the right ankle done in 
1994 had demonstrated osteoarthritic changes and similar 
resonance imagining of the knee had shown some mild anterior 
osteophyte formation involving the tibia.  X-rays had shown 
no significant soft tissue abnormalities of the knee, but 
mild degenerative osteoarthritic changes consistent with 
osteophyte formation of the right ankle were found.  The 
veteran required the use of a neoprene brace for the knee and 
a soft ankle support to provide stability for the right ankle 
as the ankle frequently gave-way with an inversion movement 
when running. 

Examination of the lower limbs revealed absent Lasegue's sign 
bilaterally.  Examination of the knees revealed that the 
veteran was able to actively and passively extend the 
involved left knee and the uninvolved right knee both to 180 
degrees and flex them to 20 degrees.  There was no anterior 
instability, varus, valgus instability, crepitus, effusion, 
or deformities.  No deformities of the left knee were noted 
and these findings were comparable to those on the uninvolved 
right side.  Some tenderness was noted over palpation of the 
posterior, popliteal aspect, but no evidence compatible 
clinically with a Baker's cyst was noted.  

Examination of the right ankle revealed normal inversion, 
eversion, plantar and dorsiflexion comparable to that on the 
uninvolved left side.  No deformity was noted.  No effusion 
was noted within the ankle and some tenderness was noted over 
palpation of the right ankle unaccompanied by objective 
findings for inflammation.  

Babinski's signs were absent bilaterally and deep tendon 
reflexes were symmetrically present at both knees and both 
ankles.

The examiner's conclusion shows that the veteran had a 
documented history of soft tissue injury to the left knee and 
to the right ankle with above described radiographic findings 
having been performed at a VA Medical Center (MC). 

A report of a National Guard sick slip in February 1997 
showed the veteran twisted his right ankle in line of duty.  
He was excused from running, marching and jumping for two 
weeks.  

A February 1998 VA Sports Medicine clinical record shows the 
veteran complained of instability for 2 years.  He complained 
of pain with foot eversion and inversion.  He stated that 800 
milligrams of Motrin helped.  He denied any surgical 
intervention due to financial reasons.  He wanted a surgical 
consultation.  On objective examination tenderness was noted 
in the right ankle with eversion and inversion.  

March and April 1998 VA outpatient clinical records show 
treatment for right ankle symptoms.  It was noted that the 
veteran had been presented to a surgical conference because 
he had not responded to conservative treatment.  He decided 
to implement a trial of casting for relief.  There was 
indication of ankle reconstruction scheduled for late May 
1998, but he had not decided if he wanted the surgery.  

A September 1998 VA orthopedic examination report shows the 
veteran was being evaluated for his currently diagnosed 
contusion of the left knee and residual of sprain of the 
right ankle with recurrent instability and traumatic 
arthritis.  He sustained injury to his right ankle in 1983 
when he stepped on a rock.  An MRI and x-rays had been done.  
According to him, they showed that the bones were separated 
and there had been discussion about further surgery.  At this 
time he wore a brace.  Since his last rating, he felt as 
though the pain had worsened.


It was noted as history that the veteran claimed increased 
pain and instability of both the left knee and the right 
ankle.  He complained of pain, weakness, swelling, 
inflammation, instability, locking and lack of endurance.  He 
denied any fatigue. 

There was no subluxation, dislocation or stiffness.  His 
symptoms were with him constantly.  There were times when it 
got worse for about thirty to forty seconds.  Just walking 
could cause more pain.  Medication and rest helped.  Valium 
and Motrin helped.  It affected his daily activities in that 
he had trouble standing up, walking or running for any length 
of time.  

The veteran had been on Motrin since 1975.  He felt that it 
had not helped him.  He felt it made him sleepy.  He had been 
on Valium since 1990.  This made him sleepy.  Tylenol #3 
helped.  He took it just in the evening.  He had been on two 
to three tablets a day for many years.  He had had no 
prosthetic implants.

The veteran was able walk and climb stairs to a certain 
extent.  He did not cook, push a lawnmower, garden, vacuum, 
or take out the trash.  In the past he had tried climbing 
stairs, but after a couple of flights, he had pain.  The 
weight was too heavy when taking out trash and he had to 
finally give up.  He had no other significant past medical 
history.  He had worked as a program clerk for a year.  He 
was a temporary employee at the VA Hospital and currently 
employed.

On physical examination the veteran's gait was normal.  He 
used right ankle and left knee braces.  An evaluation of the 
lower extremities revealed that leg length from the anterior 
superior iliac spine to the medial malleolus was 90cm 
bilaterally.  It was pointed out he used the braces just to 
get a little more stability.  He could ambulate without the 
braces.  There was no limitation of standing or walking 
during the examination.  Examination of the feet showed no 
sign of abnormal weight-bearing.  There was no erythema, 
warmth, synovitis, swelling or effusion of the right ankle or 
the left knee.

On range of motion testing the right and left ankle 
dorsiflexion was to 20 degrees and plantar flexion was to 45 
degrees.  However, the right ankle had some pain on plantar 
flexion.  There was tenderness to palpation of the right 
lateral malleolar area.  There was tenderness along the right 
medial joint line with eversion of the hip.  He had some 
right medial joint line tenderness.  

The right knee Drawer's test was negative.  McMurray's test 
was negative.  Knee flexion was to 140 degrees bilaterally 
and extension was to 0 degrees.  There was no pain on the 
normal range of motion of the knee.  The examiner appreciated 
no fatigue, weakness or lack of endurance of any of the 
joints.  He appreciated no evidence of constitutional signs 
of arthritis.  Diagnoses were contusion and residual left 
knee injury, and residual of sprain of right ankle with 
recurrent instability and traumatic arthritis.

The examiner's discussion shows that the veteran claimed to 
have worsening pain of the left knee and right ankle.  
Walking or standing made it worse.  As described above, he 
was able to perform his usual occupation, however, and 
performed his daily activities with the exception of heavy 
lifting and long episodes of walking or standing.  The 
examiner did not appreciate any evidence of erythema, warmth, 
or synovitis of the joints.  There was some tenderness along 
the left medial knee, but no appreciable instability was 
noted on examination.  The veteran was noted to have  had a 
full range of motion.  Likewise, it was noted that the right 
ankle did have tenderness around the lateral malleolar area 
and in the true ankle joint on plantar flexion.  Again, 
however, the range of motion was full.  He appeared to have 
improvement of his symptoms when he used his respective 
braces.  He could ambulate without them in the examination 
room and the examiner did not appreciate any gait antalgia.

A report of contact in June 1999 showed the veteran had not 
had right ankle surgery.  





Criteria

Disability ratings are based, as far as practicable, on the 
average impairment of earning capacity resulting from 
disability. 38 U.S.C.A. § 1155 (West 1991).  

The average impairment as set forth in the VA Schedule for 
Rating Disabilities, codified in 38 C.F.R. Part 4, includes 
diagnostic codes which represent particular disabilities.  

Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbation or illness proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1 (1999).  

In determining the disability evaluation, VA must acknowledge 
and consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
explain the reasons and bases used to support its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. § 
4.2 (1999); Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (1999).

The Board notes that disability of the musculoskeletal system 
is the inability to perform normal working movement with 
normal excursion, strength, speed, coordination, and 
endurance, and that weakness is as important as limitation of 
motion, and that a part which becomes disabled on use must be 
regarded as seriously disabled.  However, a little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, through atrophy, for example.  38 C.F.R. 
§ 4.40 (1999).  The provisions of 38 C.F.R. §§ 4.45 and 4.59 
(1999) contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination and impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse. 

Instability of station, disturbance of locomotion and 
interference with sitting, standing and weight bearing are 
also related considerations.  It is the intention of the 
rating schedule to recognize actually painful, unstable or 
malaligned joints, due to healed injury, as at least 
minimally compensable.

The Board also notes that in DeLuca v. Brown, 2 Vet. App. 
202, 206 (1995) the United States Court of Appeals for 
Veterans Claims (Court) held that, when a diagnostic code 
provides for compensation based solely upon limitation of 
motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 (1999) 
must also be considered, and that examination based upon the 
rating decision must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."

The Court held in Hicks v. Brown, 8 Vet. App. 417 (1995), 
that once degenerative arthritis is established by x-ray 
evidence, there are three circumstances under which 
compensation may be available for service-connected 
degenerative changes:

(1) where limitation of motion of a joint or joints is 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion, and that 
limitation of motion meets the criteria in the diagnostic 
code or codes applicable to the joint or joints involved, the 
corresponding rating under the code or codes will be 
assigned;

(2) where the objectively confirmed limitation of motion is 
not of a sufficient degree to warrant a compensable rating 
under the code or codes applicable to the joint or joints 
involved, a rating of 10 percent will be applied for each 
major joint or group of minor joints affected, "to be 
combined, not added", and

(3) where there is no limitation of motion, a rating of 10 
percent or 20 percent, depending upon the degree of 
incapacity, may still be assigned if there is x-ray evidence 
of the involvement of 2 or more major joints or 2 or more 
minor joint groups.

In addition, diagnostic code 5003 (5010) is to be rea din 
conjunction with 38 C.F.R. § 4.59, and it is contemplated by 
a separate regulation.  38 C.F.R. § 4.40, which relates to 
pain in the musculoskeletal system.

Finally the Court noted that "Diagnostic Code 5003 and 
38 C.F.R. § 4.59 deem painful motion of a major joint or 
groups caused by degenerative arthritis that is established 
by x-ray evidence to be limited motion even though range of 
motion may be possible beyond the point when such pain sets 
in.  Hicks v. Brown, 8 Vet. App. 417 (1995).

The appropriate diagnostic codes for rating the limitation of 
motion of the knee joint are Diagnostic Codes 5260 and 5261.  
Limitation of flexion of the knee to 45 degrees will result 
in the assignment of a 10 percent rating, limitation of 
flexion to 30 degrees warrants a 20 percent evaluation and 
limitation of flexion to 15 degrees warrants a 30 percent 
evaluation, the highest schedular evaluation under this 
diagnostic code.  38 C.F.R. § 4.71a, Code 5260 (1999).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261 limitation of 
extension of the knee to 10 degrees will result in the 
assignment of a 10 percent evaluation, limitation of 
extension to 15 degrees warrants a 20 percent evaluation and 
limitation of extension to 20 degrees warrants a 30 percent 
evaluation.  38 C.F.R. § 4.71a, Code 5261. 

Limitation of extension of the knee to 30 degrees warrants a 
40 percent evaluation and limitation of extension of the knee 
to 45 degrees warrants a 50 percent evaluation, the highest 
schedular evaluation under this diagnostic code.  Id.  Normal 
range of motion of the knee is from 0 to 140 degrees.  
38 C.F.R. § 4.71a, Plate II (1999).

Under Diagnostic Code 5262, 38 C.F.R. § 4.17(a), a 30 percent 
evaluation may be assigned for malunion of the tibia or 
fibula with marked knee or ankle disability, 20 percent with 
moderate knee or ankle disability, and 10 percent with slight 
knee or ankle disability.

Under Diagnostic Code 5257, 38 C.F.R. § 4.71(a), a 30 percent 
evaluation is warranted for severe impairment of the knee 
with recurrent subluxation or lateral instability; a 20 
percent evaluation is warranted for moderate knee impairment; 
slight knee impairment warrants a 10 percent evaluation.

Diagnostic Code 5259 provides a single 10 percent rating for 
the symptomatic removal of semilunar cartilage.  38 C.F.R. § 
4.71a, Code 5259.

A 20 percent evaluation can also be assigned for a dislocated 
semilunar cartilage, with frequent episodes of "locking, pain 
and effusion into the joint."  
38 C.F.R. § 4.71a, Diagnostic Code 5258 (1999).

The Board notes the provisions of 38 C.F.R. Part 4, 
Diagnostic Code 5010 rate traumatic arthritis as degenerative 
arthritis (Diagnostic Code 5003) on the basis of limitation 
of motion of the affected parts.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.

Under Diagnostic Code 5270, a 20 percent evaluation is 
warranted for ankylosis of the ankle in plantar flexion less 
than 30 degrees; ankylosis in plantar flexion between 30 and 
40 degrees, or in dorsiflexion between 0 and 10 degrees 
warrants a 30 percent evaluation.  
Ankylosis of the ankle in plantar flexion at more than 40 
degrees, or in dorsiflexion at more than 10 degrees, or with 
an abduction, adduction, inversion or eversion deformity 
warrants a 40 percent evaluation.  
38 C.F.R. § 4.71a, DC 5270. 

When there is marked limitation of motion of the ankle, a 20 
percent evaluation may be assigned under DC 5271.  When there 
is moderate limitation of motion of the ankle, a 10 percent 
evaluation may be assigned.  38 C.F.R. § 4.71a, Diagnostic 
Code 5271 (1999).  38 C.F.R. § 4.71 (Plate II) (1999) 
provides a standardized description of joint motion of the 
ankle.  Normal ankle plantar flexion is noted as 45 degrees.  
Normal ankle dorsiflexion is noted as 20 degrees.

Ankylosis of the subastragalar or tarsal joint in poor 
weight-bearing position warrants a 20 percent evaluation, or 
in good weight-bearing position, 10 percent.  38 C.F.R. 
§ 4.71(a); Diagnostic Code 5272.

A 20 percent evaluation may be assigned for malunion of the 
os calcis or astragalus with marked deformity, or with 
moderate deformity, 10 percent.  38 C.F.R. § 4.71(a); 
Diagnostic Code 5273.

An astragalectomy was a 20 percent evaluation.  38 C.F.R. 
§ 4.71(a); Diagnostic Code 5274.

Ratings shall be based as far as practicable, upon average 
impairments of earning capacity with the additional proviso 
that the Secretary shall from time to time readjust this 
schedule of ratings in accordance with experience.  To accord 
justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field stations submission, is 
authorized to approve on the basis of all the criteria set 
forth in this paragraph an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  



The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

When all the evidence is assembled, the adjudicator is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 4.3 (1999).

Analysis

As an initial matter, the Board notes that the veteran's 
claims for increased evaluations of his service connected 
left knee and right ankle disabilities are "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  See Proscelle 
v. Derwinski, 2 Vet. App. 629, 631 (1992); see also Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  That is, the veteran's claims are 
not inherently implausible.  Furthermore, all relevant facts 
have been properly developed.  In view of the fact that there 
is no indication that there are additional pertinent 
outstanding records which the RO has not attempted to obtain, 
no further assistance to the veteran is required to comply 
with the duty assist him as mandated by 38 U.S.C.A. § 5107. 



Left knee

The RO has evaluated the veteran's left knee injury as 10 
percent disabling under Diagnostic Code 5257 of the VA 
Schedule for Rating Disabilities.  The 10 percent evaluation 
contemplates slight recurrent subluxation or lateral 
instability.  The next higher evaluation of 20 percent 
contemplates moderate recurrent subluxation or lateral 
instability.  This is not shown by the evidence of record.

Dislocated semilunar cartilage with frequent episodes of 
"locking, pain and effusion into the joint" have not been 
shown to be reflective of the service-connected left knee 
disability; accordingly, an increased evaluation of 20 
percent is not warranted under Diagnostic Code 5258.

In order to warrant a 20 percent evaluation under diagnostic 
code 5260, left knee flexion would have to be limited to 30 
degrees.  The September 1998 VA orthopedic examination 
disclosed that left knee flexion was to 140 degrees.  
Accordingly, an increased evaluation under this Code is not 
warranted.

In order to warrant a 20 percent evaluation under Diagnostic 
Code 5261, left knee extension would have to be limited to 15 
degrees.  The September 1998 VA orthopedic examination 
disclosed that left knee extension was to 0 degrees, thereby 
precluding a grant of entitlement to an increased evaluation 
under Diagnostic Code 5261.

The veteran's service-connected left knee disability is not 
characterized by malunion of the tibia or fibula with 
moderate knee or ankle disability, thereby precluding 
assignment of an increased evaluation of 20 percent under 
Diagnostic Code 5262.


Radiographic studies of the left knee have failed to 
demonstrate degenerative arthritis, a disorder which has 
otherwise not been service-connected as part and parcel of 
the left knee disability.  Accordingly, application of the 
criteria under diagnostic code 5003 (5010) and those factors 
for rating knee disabilities with arthritis enunciated in the 
VA General Counsel opinion, VAOPGCPREC 23-97, is not 
warranted.

The September 1998 VA orthopedic examination report shows 
that despite the veteran's complaints of pain and 
instability, weakness, swelling, inflammation, locking and 
lack if endurance, the examiner found no evidence of pain on 
motion of the left knee which was reported as full.  The 
examiner specifically noted the absence of fatigue, weakness, 
lack of endurance, erythema, warmth, synovitis, swelling or 
effusion.  

The Board notes that a lay person can provide evidence of 
visible symptoms.  Dean v. Brown, 8 Vet. App. 449, 455 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
However, VA regulations require that a finding of dysfunction 
due to pain must be supported by, among other things, 
adequate pathology.  38 C.F.R. § 4.40; Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991).  As the Board noted above, 
this is not the veteran's case.

Upon review of all the evidence of record, the Board finds 
that the symptoms and manifestations of the veteran's 
residuals of a left knee injury are productive of no more 
than slight knee impairment consistent with the current 10 
percent evaluation.  Further, given the relative mildness of 
the veteran's symptoms, he would not be eligible for a higher 
rating under any other Diagnostic Code at present.  

The Board has also considered the doctrine of reasonable 
doubt, but finds that the record does not provide an 
approximate balance of negative and positive evidence on the 
merits.  Overall, the preponderance of the evidence is 
negative and against the veteran's claim of entitlement to an 
increased evaluation for his service-connected left knee 
disability.

Right ankle

The veteran's service-connected residuals of a right ankle 
sprain with traumatic arthritis are manifested by complaints 
of pain with tenderness to palpation and some pain on motion 
but without recent clinically confirmed evidence of 
limitation of motion, erythema, edema, instability or joint 
effusion on VA examination.  

Importantly, the Board notes that on a report of a VA 
orthopedic examination in November 1996, an evaluation of the 
right ankle revealed normal inversion, eversion, plantar and 
dorsiflexion comparable to that on the uninvolved left side.  
No deformity was noted.  No effusion was noted within the 
ankle and some tenderness was noted over palpation of the 
right ankle unaccompanied by objective findings for 
inflammation.  Deep tendon reflexes were symmetrically 
present at both ankles.

On a report of an authorized VA orthopedic examination in 
September 1998, it was noted that the veteran could ambulate 
without braces.  There was no limitation of standing or 
walking during the examination.  Examination of the feet 
showed no sign of abnormal weight-bearing.  There was no 
erythema, warmth, synovitis, swelling or effusion of the 
right ankle.  On range of motion testing the right and left 
ankle dorsiflexion was to 20 degrees and plantar flexion was 
to 45 degrees.  However, the right ankle had some pain on 
plantar flexion.  There was tenderness to palpation of the 
right lateral malleolar area.  The veteran could ambulate 
without aids in the examination room and the examiner did not 
appreciate any gait antalgia.

The RO has rated the veteran's right ankle disability under 
diagnostic codes 5010-5271.  The 10 percent evaluation 
reflects moderate limitation of motion contemplated under 
Diagnostic Code 5271.  

Upon review of all the evidence of record, the Board finds 
that the symptoms and manifestations of the veteran's right 
ankle disability with consideration of the provisions of 
38 C.F.R. §§ 4.40, 4.45 and 4.59, more nearly approximate 
moderate ankle impairment consistent with the 10 percent 
evaluation presently assigned.  

In this regard VA examinations have been negative for 
clinical objective signs of incoordination, weakness, excess 
fatigability, deformity, atrophy, instability, etc.  

While the veteran complained of pain in the right ankle, the 
examination was devoid of any clinical objective findings of 
functional loss due pain.  The Board notes that a lay person 
can provide evidence of visible symptoms.  Dean v. Brown, 8 
Vet. App. 449, 455 (1995); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  However, VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40; 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  As the Board 
noted above, this is not the veteran's case.

The most recent VA examination disclosed some pain on plantar 
flexion.  Range of motion of the right ankle was otherwise 
normal and the VA examiner noted no evidence of 
constitutional signs of arthritis, thereby precluding 
assignment of a disability evaluation in excess of 10 percent 
under Diagnostic Code 5010 for traumatic arthritis.  

Clearly, the objective evidence lacks findings of right ankle 
disability more nearly approximating marked limitation of 
motion or ankylosis of the ankle in plantar flexion less than 
30 degrees.  The evidentiary record is devoid of any evidence 
of ankylosis of the subastragalar or tarsal joint, malunion 
of the os calcis or astragalus, or astragalectomy to warrant 
assignment of an increased evaluation of 20 percent under 
Diagnostic Codes 5272, 5273, or 5274.

The Board has also considered the doctrine of reasonable 
doubt, but finds that the record does not provide an 
approximate balance of negative and positive evidence on the 
merits.  Overall, the preponderance of the evidence is 
negative and against the veteran's claim of entitlement to an 
increased evaluation for his service-connected left ankle 
disability.


Other Considerations

The Board observes that in light of Floyd v. Brown, 9 Vet. 
App. 88 (1996), the Board does not have jurisdiction to 
assign an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
in the first instance.  The Board, however, is still 
obligated to seek all issues that are reasonably raised from 
a liberal reading of documents or testimony of record and to 
identify all potential theories of entitlement to a benefit 
under the law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the United 
States Court of Appeals for Veterans Claims (Court) clarified 
that it did not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the RO neither provided nor 
discussed the criteria for assignment of an extraschedular 
evaluation.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Undersecretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture 
unusual or exceptional in nature as to warrant referral of 
his case to the Director or Undersecretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  The notes that the 
veteran has been reported as currently employed and that his 
left knee and right ankle disabilities have not been shown or 
alleged to have markedly interfered with such employment.  
Additionally, his left knee and right ankle disabilities have 
not required frequent inpatient care.

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of his 
left knee and right ankle disabilities.  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
residuals of a left knee injury with contusion and 
instability is denied.  

Entitlement to an evaluation in excess of 10 percent for 
residuals of a right ankle sprain with recurrent instability 
and traumatic arthritis is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

